DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
While Applicant’s amendments of 3 November 2021 address some of the 35 USC 112 rejections of the previous Office Action, they also resulted in additional 112 rejections, as shown below.  Specifically, the “figures of merit” in the claim should be the same to those in the specification.  If they are correctly and coherently recited in the claim, the application would be allowable.  Note “a worn amount of an engine body of the diesel engine” in paragraph 0030 is awkward English.  If Applicant chooses to incorporate this in a claim, it should be recite in clearer English such as “the amount of wear”, or something similar.  
Claim Objections
Claim 3 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 3: Line 13 recites “figure of merit”, it appears this should recite “figures of merit”.
Claim Rejections - 35 USC § 112
Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: The last two lines now recite that the figures of merit include “information about the scrapped diesel engine”.  “Information” is extremely broad and encompasses a lot of items that are not in the specification. For example, paragraph 0030 specifically recites “The figure of merit may be an operation time of the scrapped diesel engine 100, a type of the scrapped diesel engine 100, and a worn amount of an engine body of the diesel engine”.  While all of those figures of merit can be defined as “information”, the limitation “information” encompasses far more than the above disclosure. 
Claim 3 is rejected for reciting a similar limitation.
Claims 2, 4, and 5 are rejected due to their dependency to a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3: The last 2 lines--“information about the scrapped diesel engine until a diesel vehicle with the scrapped diesel engine mounted therein is scrapped.”--are not coherent. 
	Regarding claims 4 and 5: These claims are rejected due to their dependency to a rejected claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832